                             Case 2:19-cv-01019-JAD-BNW Document 26 Filed 07/29/19 Page 1 of 2


                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     GANZ & HAUF
                             8950 W. Tropicana Ave., Suite 1
                       3
                             Las Vegas, Nevada 89147
                       4     Tel: (702) 598-4529
                             Fax: (702) 598-36260
                       5     Attorneys for Plaintiffs
                       6                                                    -o0o-
                       7
                                                         UNITED STATES DISTRICT COURT
                       8
                                                                  DISTRICT OF NEVADA
                       9
                              DESHUN THOMAS, individually, and as Natural
                     10       Parent and Guardian for LOZORYA JONES,                   CASE NO.: 2:19-cv-01019-JAD-BNW
                     11       individually, and KRISTIN WOODS as Co-
                              Guardian Ad Litem for L.J.,
                     12
                                                    Plaintiffs,
                     13                                                                    STIPULATION AND ORDER
                              vs.
                                                                                           EXTENDING BRIEFING
                     14       BEVERLY DADE, individually, and in her                       DEADLINE

                     15       official   capacity;     RICHARD          FULLER,
                              individually, and in his official capacity;                  ECF No. 24
                     16       PATRICIA SCHULTZ, individually, and in her
                              official capacity; PAT SKORKOWSKY,                            NOTICE OF CORRECTED
                     17       individually, and in his official capacity; CLARK               IMAGE/DOCUMENT
                              COUNTY SCHOOL DISTRICT, a Political
                     18       Subdivision of the State of Nevada, DOE
                     19       TEACHER’S AIDE in his/her official capacity,
                              DOES I through X, inclusive; and ROES I
                     20       through X, inclusive,

                     21                             Defendants.
                     22

                     23
                                    COMES NOW DESHUN THOMAS, individually, and as Natural Parent and Guardian for
                     24
                             LOZORYA JONES, and KRISTIN WOODS as Co- Guardian Ad Litem for LOZORYA JONES,
                     25

                     26      BEVERLY DADE, individually, and in her, official capacity; RICHARD FULLER, individually, and

                     27      in his official capacity; PATRICIA SCHULTZ, individually, and in her official capacity, PAT

                     28      SKORKOWSKY, individually, and in his official capacity and CLARK COUNTY SCHOOL

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                Page 1 of 2
       Fax: (702) 598-3626
                             Case 2:19-cv-01019-JAD-BNW Document 26 Filed 07/29/19 Page 2 of 2


                       1     DISTRICT, a Political Subdivision of the State of Nevada official capacity; by and through their

                       2     respective counsel of record and hereby stipulate to extend the time for Plaintiffs to file their response
                       3
                             to Defendants, Patricia Schultz and Pat Skorkowsky’s Motion to Dismiss (ECF No.: 19.)
                       4
                                    Plaintiffs’ response is currently due on July 29, 2019. In light of the courts ruling at Defendants
                       5
                             Beverly Dade, Clark County School District and Richard Fuller’s Motion to Dismiss hearing,
                       6
                             Plaintiffs require additional time to stipulate with opposing counsel and respond to the remaining
                       7

                       8     claims. Therefore, Plaintiffs have good cause to request an extension of time until Friday, August 2,

                       9     2019, four (4) days after the response would otherwise be due.
                     10             Further, Defendants’ Reply to Plaintiffs’ response should be extended in accordance with the
                     11
                             new response deadline.
                     12
                                    This is Plaintiffs’ first request for an extension and this stipulation is submitted in good faith
                     13
                             without the purpose of undue delay.
                     14

                     15       Dated this 29th day of July, 2019.                Dated this 29thday of July, 2019.
                     16

                     17       GANZ & HAUF                                       CLARK COUNTY SCHOOL DISTRICT

                     18
                              /s/ Marjorie Hauf, Esq.                           /s/ Crystal Herrera, Esq.
                     19       ________________________                          _________________________
                              MARJORIE HAUF ESQ.                                CRYSTAL J. HERRERA, ESQ.
                     20                                                         Nevada Bar No. 12396
                              Nevada Bar No. 8111
                     21       8950 W. Tropicana Ave. #1                         5100 W. Sahara Ave.
                              Las Vegas, NV 89147                               Las Vegas, Nevada 89146
                     22       Attorney for Plaintiffs                           Attorney for Defendants

                     23

                     24             IT IS SO ORDERED.
                     25
                                    Dated this ___ day of _____________, 2019.
                     26

                     27                                                             _______________________________
                                                                                            ____
                                                                                               _ ____
                                                                                                   _ _______
                                                                                                          ____
                                                                                                          __
                                                                                                           _ ____
                                                                                    UNITED STATES
                                                                                            STA  TES DISTRICT
                                                                                               ATE   DISTRI
                                                                                                          R CTT JUDGE
                                                                                                                JU
                     28                                                                July 29, 2019

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                    Page 2 of 2
       Fax: (702) 598-3626
